Citation Nr: 1001157	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  04-19 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Jenny T. Twyford, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had periods of active, honorable military service 
from June 1968 to October 1975 and from October 1990 to 
February 1991.  In addition, he had a period of service from 
July 1991 to April 1992 under dishonorable conditions.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection for PTSD and 
assigned an initial disability rating of 50 percent.

The Board remanded the claim in October 2007 for the RO to 
provide additional notice to the Veteran.  Such notification 
action has been completed, and the issue of an increased 
rating for PTSD is ready for appellate review.   


FINDING OF FACT

During the entire appeals period, the Veteran's PTSD symptoms 
did not produce occupational and social impairment with 
deficiencies in most areas such as severe memory impairment, 
hallucinations, or neglect of personal hygiene. 


CONCLUSION OF LAW

The criteria for the establishment of a disability rating in 
excess of 50 percent for PTSD symptoms are not met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411 (2009). 







REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is the propriety of the 
initial disability rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

PTSD is rated pursuant to a General Rating Formula under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under the General 
Rating Formula, a 30 percent disability rating contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM- 
IV).  A score of 21-30 indicates behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home or friends).  A 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, obscure 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently assaults younger children, 
is defiant at home, and is failing at school).  A score of 
41- 50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  See 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., American Psychiatric Association (DSM-IV).

The symptoms and manifestations listed within the rating 
formula are not requirements for a particular rating, but are 
examples providing guidance as to the type and degree of 
severity of these symptoms.  Consideration also must be given 
to factors outside the rating criteria in determining the 
level of occupational and social impairment.  Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

Evidence

VA treatment notes, dated April 2002, showed that the Veteran 
reported intrusive Vietnam memories upon taking time off from 
his occupation.  The symptoms included hypervigilance, 
avoidance of crowds, and irritability.  During the 
examination, the Veteran was hesitant to discuss his 
symptoms.  Upon mental status examination, the psychiatrist 
observed the Veteran to be well groomed, have normal speech 
and thought process.  No psychotic, suicidal or homicidal 
features were present.  Judgment and insight were noted to 
range from fair to good.  The Veteran's affect initially 
appeared constricted, but the psychiatrist found the Veteran 
to relax as the session proceeded.  She diagnosed PTSD and 
assigned a GAF score of 55.  The psychiatrist commented that 
the PTSD symptoms were exacerbated by the Veteran's break 
from his occupation.  She also noted that the Veteran had 
adjustment issues after a recent medical procedure.  

The Veteran visited the psychiatrist again in November 2002.  
He reported that his family noted an increasing irritability 
in his behavior.  The Veteran experienced recent sleeping 
difficulties and an increase in alcohol consumption.  He 
maintained that his PTSD symptoms have flared up since his 
idle time has greatly increased after retirement.  During 
physical examination, the psychiatrist found the Veteran to 
be well groomed, alert and oriented.  No homicidal or 
suicidal ideation was present.  Speech and psychomotor 
activity were normal.  However, the Veteran presented an 
irritable mood.  The psychiatrist reaffirmed the PTSD 
diagnosis and determined the current GAF score to be 50.  

Subsequent VA treatment notes, dated January 2003 and May 
2003 reflected similar symptoms as noted in April 2002 and 
November 2002.  The Veteran received GAF scores of 58 in 
January 2003 and 50 in May 2003.  

The record showed that the Veteran sought VA outpatient 
psychiatric treatment again in May 2007.  However, while this 
treatment note showed similar symptoms as in 2002 and 2003, 
the psychiatrist diagnosed depression.  

Recent VA treatment notes, dated in September 2008, February 
2009, and June 2009, indicated very similar symptoms as those 
noted above.  The psychiatrist diagnosed PTSD and assigned a 
GAF score of 50 at the September 2008 and February 2009 
visits.  A GAF score of 48 was assigned during the June 2009 
visit.  

The Veteran underwent a VA PTSD examination in April 2001.  
He reported several traumatic experiences during his service 
in Vietnam.  The Veteran reported an increased in psychiatric 
symptoms of intrusive thoughts, sleep disturbances, and 
increased anxiety, as he aged.  Upon mental status 
examination, the VA physician noted that the Veteran was 
pleasant and well-groomed.  Speech and thought processes were 
normal.  No evidence of psychosis, homicidal or suicidal 
ideation was present.  Insight and judgment were fair.  The 
VA physician described the Veteran's PTSD symptoms as 
"fairly severe."  She noted that the Veteran was able to 
function highly for many years following Vietnam by 
maintaining a full schedule of occupational and social 
activities.  As he aged and his overall idle time increased, 
the PTSD symptoms became more apparent.  She noted that the 
Veteran experienced depressive symptoms as a result of an 
adjustment to his increased PTSD symptoms.  She diagnosed 
PTSD and assigned a GAF score of 50.    

The Veteran was reexamined by VA in October 2009.  He 
reported experiencing sleep difficulties, hypervigilance, and 
thought avoidance.  He regularly sought social isolation.  
Upon mental examination, the VA psychologist did not find any 
evidence of hallucinations, suicide ideation, homicide 
ideation, or delusions.  He observed that the Veteran 
presented himself as well groomed with good speech and 
appropriate affect.  He found the Veteran's thought process, 
judgment and impulse control to be normal.  The VA 
psychologist diagnosed PTSD and assigned a GAF score of 55.  
He opined that the Veteran's overall function since the April 
2001 VA PTSD examination had not changed.  He noted that the 
Veteran retired in 2001 due to health issues and continued to 
experience difficulties sleeping and adapting to his health 
problems.   

Analysis

The Veteran contends that his PTSD symptoms meet the criteria 
for a rating in excess of 50 percent.  The Board finds that 
the preponderance of the evidence is against the claim, and 
it will be denied.  

The evidence does not show that the Veteran's PTSD symptoms 
approximate the criteria for a rating in excess of 50 
percent.  The next highest rating is 70 percent.  38 C.F.R. § 
4.130, Diagnostic Code 9411.  A 70 percent rating 
contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

The record shows that the Veteran experienced increased PTSD 
symptoms, including sleep disturbance and irritability, after 
retiring from his occupation in 2001.  Nonetheless, there are 
no findings of impaired thought, speech, or memory at anytime 
during the appeals period.  The Veteran continued to maintain 
an appropriate appearance and hygiene at numerous VA 
outpatient visits and at both VA PTSD examinations.  The 
Veteran's GAF scores have ranged from 48 to 55, which reflect 
moderate to serious symptoms.  

In sum, there is no evidence of impaired speech, thought 
process, debilitating depression, neglect of personal 
appearance or other greatly severe PTSD symptoms contemplated 
by the criteria for a 70 percent rating.  See id., Mauerhan, 
supra.  A rating in excess of 50 percent is denied. 

The Board has considered the U.S. Court of Appeals for 
Veterans Claims (Court) holding that a Total Rating for 
Compensation Based on Individual Unemployability (TDIU) is an 
element of all claims for an initial increased rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran asserted 
that in his October 2001 Notice of Disagreement (NOD) that he 
experienced occupational difficulty due to symptoms from his 
service connected PTSD and status post radical prostatectomy.  
The Veteran has not specifically asserted that his PTSD 
symptoms preclude gainful employment, nor to the medical 
evidence imply such a finding.  Accordingly, the Board finds 
that a TDIU claim is not raised by the record.  Rice, supra.  

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected PTSD symptoms 
should be referred for assignment of an extraschedular 
rating.  The record does not show that this disability has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned rating, and there 
is also no indication that this disability has necessitated 
frequent, or indeed any, periods of hospitalization during 
the pendency of this appeal.  In the absence of an unusual 
disability picture such as one involving marked interference 
with employment or frequent hospitalization, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular rating in "exceptional" 
cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 
23,353-23,356 (April 30, 2008) (concerning revisions to 38 
C.F.R. § 3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in November 2007.  
While this letter was furnished after the issuance of the 
appealed August 2001 rating decision, the appeal was 
subsequently readjudicated in a Supplemental Statement of the 
Case issued in October 2009.  This course of corrective 
action fulfills VA's notice requirements.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The Board further 
notes that the letter provided notification of how VA assigns 
disability ratings and effective dates in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, the Veteran was 
afforded a VA examination in April 2001 and October 2009 that 
was fully adequate for the purposes of adjudication.  Both 
examination reports were authored by VA psychologists and 
reflected a review of the claims file, interview with the 
Veteran, mental status examination, and medical diagnoses.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

A rating in excess of 50 percent for PTSD is denied. 


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


